Exhibit 10.3

EXECUTION VERSION

SUBSIDIARY GUARANTY

Dated as of November 1, 2012

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  Guaranty; Limitation of Liability      1   

Section 2.

  Guaranty Absolute      2   

Section 3.

  Waivers and Acknowledgments      4   

Section 4.

  Right of Contribution      5   

Section 5.

  Subrogation      5   

Section 6.

  Payments      6   

Section 7.

  Covenants      6   

Section 8.

  Amendments, Release of Guarantors, Etc.      7   

Section 9.

  Guaranty Supplements      7   

Section 10.

  Notices, Etc.      7   

Section 11.

  No Waiver; Remedies      8   

Section 12.

  Right of Set-off      8   

Section 13.

  Continuing Guaranty; Assignments under the Credit Agreement      8   

Section 14.

  Execution in Counterparts      8   

Section 15.

  GOVERNING LAW      9   

Section 16.

  WAIVER OF JURY TRIAL.      9   

Section 17.

  Jurisdiction; Consent to Service of Process.:      9   

Exhibit A – Guaranty Supplement

 

i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of November 1, 2012 (the “Guaranty”) made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 9) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, a “Guarantor”) in favor of the Secured Parties
(as defined in the Credit Agreement referred to below).

PRELIMINARY STATEMENT

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Borrower”) and a
direct or indirect parent of each Guarantor, will, on the date hereof, enter
into a revolving Credit Agreement (as amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”) dated November 1, 2012,
among the Borrower, each Lender from time to time party thereto (collectively,
the “Lenders”) and Credit Suisse AG as administrative agent (the “Administrative
Agent”). Capitalized terms used herein without definition shall have the meaning
assigned thereto in the Credit Agreement.

WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Loan
Documents and the Secured Hedge Agreements (together with all instruments,
agreements or other documents evidencing Cash Management Obligations, the
“Finance Documents”). It is a condition to the effectiveness of the Credit
Agreement and the entry by the Hedge Banks into Secured Hedge Agreements from
time to time that each Guarantor shall have executed and delivered this
Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the Credit Agreement and the Hedge Banks to enter into
Secured Hedge Agreements from time to time, each Guarantor, jointly and
severally with each other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby, jointly
and severally, absolutely, unconditionally and irrevocably guarantees to the
Administrative Agent, for the benefit of the applicable Secured Parties, the
punctual payment, when due and payable, whether at scheduled maturity or by
acceleration, demand or otherwise, of all Obligations of each Loan Party (each,
an “Obligor”) now or hereafter existing (such Obligations being the “Guaranteed
Obligations”). Without limiting the generality of the foregoing and subject to
the following sentence, each Guarantor’s liability shall extend to all amounts
that constitute part of the Guaranteed Obligations and would be owed by any
other Obligor to any Secured Party under or in respect of the Finance Documents
but for the fact that they are unenforceable or not



--------------------------------------------------------------------------------

allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Obligor. Notwithstanding anything to the
contrary contained in this Guaranty or any provision of any other Loan Document,
the Guaranteed Obligations shall not extend to or include any Excluded Swap
Obligation (as defined below).

In this Guaranty, “Excluded Swap Obligation” means, with respect to any
Guarantor, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of, and not otherwise be in violation of, the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Guaranteed Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
that can be guaranteed by such Guarantor under applicable law and that will
otherwise result in the Guaranteed Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Finance Documents.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents. The Guaranteed Obligations of each Guarantor under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Obligor under or in respect of the Finance Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Obligor or whether the Borrower or any
other Obligor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the maximum
extent permitted by applicable law, any defenses it may now have or hereafter
acquire arising out of or in any way relating to, any or all of the following:

 

2



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of any Finance Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Obligor under or in respect of the Finance Documents, or any other
amendment or waiver of or any consent to or departure from any Finance Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Obligor or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to or departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Obligor under the
Finance Documents or any other assets of any Obligor or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Obligor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor now or hereafter known
to such Secured Party (each Guarantor waiving, to the maximum extent permitted
under applicable law, any duty on the part of the Secured Parties to disclose
such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations;

(h) any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect to
the Finance Documents; or

 

3



--------------------------------------------------------------------------------

(i) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, any Obligor or any other guarantor or surety (other than the
payment in full in cash of the Guaranteed Obligations).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives, to the maximum extent permitted by
applicable law, promptness, diligence, notice of acceptance, presentment, demand
for performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor herby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Obligors, any other guarantor or any other Person or any Collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the Guaranteed Obligations of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon such Guarantor and
without affecting the liability of such Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

4



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any duty on the part of any Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Obligor or any of its Subsidiaries now or hereafter known
by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Finance
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths (as defined below) of the Guarantors on the date the respective payment
is made) of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder that has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 5 below.
The provisions of this Section 4 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Parties, and each Guarantor shall remain liable to the Administrative Agent and
the other Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

In this Guaranty, “Adjusted Net Worth” means, of any Guarantor at any time, the
greater of (x) $0 and (y) the amount by which the fair saleable value of such
Guarantor’s assets on the date of the respective payment hereunder exceeds its
debts and other liabilities (including contingent liabilities, but without
giving effect to any of its obligations under this Guaranty or any other Loan
Document, or pursuant to its guarantee with respect to any Indebtedness then
outstanding under the Senior Term Loan Agreement, the 2012 Senior Secured Notes,
the Senior Unsecured Notes or any Additional Indebtedness) on such date.

Section 5. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Obligor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty or any other Finance Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower or any other Obligor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Obligor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until (1) the payment in full
in cash of such

 

5



--------------------------------------------------------------------------------

Guaranteed Obligations that are accrued and payable, other than obligations
under Secured Hedge Agreements and Cash Management Obligations, (2) the
termination or expiration (or the cash collateralizing or backstopping on terms
agreed to by the Issuing Bank) of all Letters of Credit and (3) the termination
of all Commitments. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to (1) the payment in full
in cash of such Guaranteed Obligations that are accrued and payable, other than
obligations under Secured Hedge Agreements and Cash Management Obligations,
(2) the termination or expiration (or the cash collateralizing or backstopping
on terms agreed to by the Issuing Bank) of all Letters of Credit and (3) the
termination of all Commitments, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Finance Documents, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. Upon (1) the payment in full in cash of such
Guaranteed Obligations that are accrued and payable, other than obligations
under Secured Hedge Agreements and Cash Management Obligations, (2) the
termination or expiration (or the cash collateralizing or backstopping on terms
agreed to by the Issuing Bank) of all Letters of Credit and (3) the termination
of all Commitments, the Secured Parties will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

Section 6. Payments. Any and all payments by any Guarantor under this Guaranty
or any other Loan Document shall be made in accordance with the terms of the
Credit Agreement.

Section 7. Covenants. Each Guarantor covenants and agrees that, until (1) the
payment in full in cash of such Guaranteed Obligations that are accrued and
payable, other than obligations under Secured Hedge Agreements and Cash
Management Obligations, (2) the termination or expiration (or the cash
collateralizing or backstopping on terms agreed to by the Issuing Bank) of all
Letters of Credit and (3) the termination of all Commitments, such Guarantor
will perform and observe, and cause each of its Restricted Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Restricted Subsidiaries to
perform or observe.

 

6



--------------------------------------------------------------------------------

Section 8. Amendments, Release of Guarantors, Etc. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Guarantors (with the consent of
the requisite number of Lenders specified in the Credit Agreement, if
applicable) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. A Guarantor
shall automatically be released from this Guaranty and its obligations hereunder
upon (i) the sale or other disposition of all of the Equity Interests of such
Guarantor (to a Person other than the Borrower or a Guarantor) as permitted
under the Credit Agreement or (ii) consummation of any other transaction or
designation permitted by the Credit Agreement as a result of which such
Guarantor becomes an Excluded Subsidiary. The Administrative Agent will, at such
Guarantor’s expense, execute and deliver to such Guarantor such documents as
such Guarantor shall reasonably request to evidence the release of such
Guarantor from its Guarantee hereunder pursuant to this Section 8; provided that
such Guarantor shall have delivered to the Administrative Agent a written
request therefor and a certificate of such Guarantor to the effect that the
transaction is in compliance with the Loan Documents. The Administrative Agent
shall be authorized to rely on any such certificate without independent
investigation.

Section 9. Guaranty Supplements. Upon the execution and delivery by any Person
of a guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” or “Subsidiary Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty” or the “Subsidiary
Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.

Section 10. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including e-mail or fax communication) and
mailed, e-mailed, faxed or delivered to it, if to any Guarantor, addressed to it
in care of the Borrower at the Borrower’s address specified in Section 10.01 of
the Credit Agreement, if to any Hedge Bank, at its address specified in the
Secured Hedge Agreement to which it is a party, if to the Administrative Agent,
the Issuing Bank or any Lender, at its address specified in Section 10.01 of the
Credit Agreement, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All such
notices and other communications shall be deemed to be given or made at such
time as shall be set forth in Section 10.01 of the Credit Agreement. Delivery by
a facsimile or

 

7



--------------------------------------------------------------------------------

electronic pdf copy of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.

Section 11. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 12. Right of Set-off. If an Event of Default under Section 8.01(a) of
the Credit Agreement shall have occurred and be continuing or the Loans have
become due and payable pursuant to Section 8.02 of the Credit Agreement, each
Lender is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender to or for the credit or the
account of any Guarantor against any of and all the Obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under this Guaranty or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.

Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until (i) the payment in full in cash of such Obligations that are accrued and
payable, other than obligations under Secured Hedge Agreements and Cash
Management Obligations, (ii) the termination or expiration (or the cash
collateralizing or backstopping on terms agreed to by the Issuing Bank) of all
Letters of Credit and (iii) the termination of all Commitments, (b) be binding
upon each Guarantor, its successors and assigns and (c) inure to the benefit of
and be enforceable by the Secured Parties and their permitted successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, each Lender may assign or otherwise transfer all
or any portion of its rights and obligations under the Credit Agreement as and
to the extent permitted under Section 10.04 of the Credit Agreement. Except as
expressly provided in the Credit Agreement, no Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Administrative Agent and each Lender.

Section 14. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and

 

8



--------------------------------------------------------------------------------

the same agreement. Delivery of an executed counterpart of a signature page to
this Guaranty by facsimile or electronically via pdf shall be effective as
delivery of an original executed counterpart of this Guaranty.

Section 15. GOVERNING LAW. THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

Section 16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16.

Section 17. Jurisdiction; Consent to Service of Process. Each party hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty and the other Loan Documents to which it is a party to
the exclusive general jurisdiction of the Supreme Court of the State of New York
for the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”) and
appellate courts from either of them; provided that nothing in this Guaranty
shall be deemed or operate to preclude (i) any party from bringing any legal
action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment, (ii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and

 

9



--------------------------------------------------------------------------------

(iii) in the event a legal action or proceeding is brought against any party
hereto or involving any of its assets or property in another court (without any
collusive assistance by such party or any of its Subsidiaries or Affiliates),
such party from asserting a claim or defense (including any claim or defense
that this sub-clause (a) (after giving effect to the applicability of clauses
(i) through (iii) of this proviso) would otherwise require to be asserted in a
legal proceeding in a New York Court) in any such action or proceeding;

(b) consents that any such action or proceeding may be brought in such courts,
agrees, subject to clauses (i) through (iii) of the proviso to sub-clause
(a) above, to bring any such action or proceeding in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected in the manner provided for notices in Section 10. Nothing in this
Guaranty will affect the right of any party to this Guaranty to serve process in
any other manner permitted by law or (subject to sub-clause (a) above) shall
limit the right to sue in any other jurisdiction; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 17 any consequential or punitive damages.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

11



--------------------------------------------------------------------------------

Guarantors:

ROADRUNNER RECORDS INC.

T.Y.S., INC.

THE ALL BLACKS U.S.A., INC.

A. P. SCHMIDT CO.

ATLANTIC RECORDING CORPORATION

ATLANTIC/MR VENTURES INC.

ARMS UP INC.

BERNA MUSIC, INC.

BIG BEAT RECORDS INC.

CAFE AMERICANA INC.

CHAPPELL MUSIC COMPANY, INC.

COTA MUSIC, INC.

COTILLION MUSIC, INC.

CRK MUSIC INC.

E/A MUSIC, INC.

ELEKSYLUM MUSIC, INC.

ELEKTRA/CHAMELEON VENTURES INC.

ELEKTRA ENTERTAINMENT GROUP INC.

ELEKTRA GROUP VENTURES INC.

EN ACQUISITION CORP.

FHK, INC.

FIDDLEBACK MUSIC PUBLISHING COMPANY, INC.

FOSTER FREES MUSIC, INC.

INSIDE JOB, INC.

INSOUND ACQUISITION INC.

INTERSONG U.S.A., INC.

JADAR MUSIC CORP.

LEM AMERICA, INC.

LONDON-SIRE RECORDS INC.

MAVERICK PARTNER INC.

MCGUFFIN MUSIC INC.

MIXED BAG MUSIC, INC.

MM INVESTMENT INC.

NONESUCH RECORDS INC.

NON-STOP MUSIC HOLDINGS, INC.

NVC INTERNATIONAL INC.

OCTA MUSIC, INC.

PEPAMAR MUSIC CORP.

REP SALES, INC.

RESTLESS ACQUISITION CORP.

REVELATION MUSIC PUBLISHING CORPORATION

RHINO ENTERTAINMENT COMPANY

RICK’S MUSIC INC.

RIGHTSONG MUSIC INC.

RODRA MUSIC, INC.

RYKO CORPORATION

RYKODISC, INC.

RYKOMUSIC, INC.

SEA CHIME MUSIC, INC.

SR/MDM VENTURE INC.

SUPER HYPE PUBLISHING, INC.

THE RHYTHM METHOD INC.

TOMMY BOY MUSIC, INC.

TOMMY VALANDO PUBLISHING GROUP, INC.

UNICHAPPELL MUSIC INC.

W.B.M. MUSIC CORP.

WALDEN MUSIC INC.

WARNER ALLIANCE MUSIC INC.

WARNER BRETHREN INC.

WARNER BROS. MUSIC INTERNATIONAL INC.

WARNER BROS. RECORDS INC.

WARNER CUSTOM MUSIC CORP.

WARNER DOMAIN MUSIC INC.

WARNER MUSIC DISCOVERY INC.

WARNER MUSIC LATINA INC.

WARNER MUSIC SP INC.

WARNER SOJOURNER MUSIC INC.

WARNER SPECIAL PRODUCTS INC.

WARNER STRATEGIC MARKETING INC.

WARNER/CHAPPELL MUSIC (SERVICES), INC.

WARNER/CHAPPELL MUSIC, INC.

WARNER/CHAPPELL PRODUCTION MUSIC, INC.

WARNER-ELEKTRA-ATLANTIC CORPORATION

WARNERSONGS, INC.

WARNER-TAMERLANE PUBLISHING CORP.

WARPRISE MUSIC INC.

J. RUBY PRODUCTIONS, INC.

SIX-FIFTEEN MUSIC PRODUCTIONS, INC.

SUMMY-BIRCHARD, INC.

WB GOLD MUSIC CORP.

WB MUSIC CORP.

WBM/HOUSE OF GOLD MUSIC, INC.

WBR MANAGEMENT SERVICES INC.

WBR/QRI VENTURE, INC.

WBR/RUFFNATION VENTURES, INC.

WBR/SIRE VENTURES INC.

WEA EUROPE INC.

WEA INC.

WEA INTERNATIONAL INC.

WEA MANAGEMENT SERVICES INC.

WIDE MUSIC, INC.

WMG MANAGEMENT SERVICES INC.

ASYLUM RECORDS LLC

ATLANTIC MOBILE LLC

ATLANTIC PRODUCTIONS LLC

ATLANTIC SCREAM LLC

ATLANTIC/143 L.L.C.

BB INVESTMENTS LLC

BULLDOG ENTERTAINMENT GROUP LLC

BULLDOG ISLAND EVENTS LLC

BUTE SOUND LLC

CHORUSS LLC

CORDLESS RECORDINGS LLC

EAST WEST RECORDS LLC

FBR INVESTMENTS LLC

FOZ MAN MUSIC LLC

FUELED BY RAMEN LLC

LAVA RECORDS LLC

LAVA TRADEMARK HOLDING COMPANY LLC

MADE OF STONE LLC

PENALTY RECORDS, L.L.C.

PERFECT GAME RECORDING COMPANY LLC

RHINO NAME & LIKENESS HOLDINGS, LLC

RHINO/FSE HOLDINGS, LLC

T-BOY MUSIC, L.L.C.

T-GIRL MUSIC, L.L.C.

THE BIZ LLC

UPPED.COM LLC

WARNER MUSIC DISTRIBUTION LLC

WMG TRADEMARK HOLDING COMPANY LLC

ARTIST ARENA LLC

FERRET MUSIC HOLDINGS LLC

FERRET MUSIC LLC

FERRET MUSIC MANAGEMENT LLC

FERRET MUSIC TOURING LLC

P & C PUBLISHING LLC

WARNER MUSIC NASHVILLE LLC

ATLANTIC PIX LLC

By: /s/ Paul M. Robinson                     

Name:     Paul M. Robinson

Title: Vice President &

Secretary of each of the above named entities listed under the heading
Guarantors and signing this agreement in such capacity on behalf of each such
entity

 

 

[SIGNATURE PAGE TO REVOLVING GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

Guarantors (cont-d): WARNER MUSIC INC. By:   /s/ Paul M. Robinson Name:   Paul
M. Robinson Title: Executive Vice President, General Counsel & Secretary 615
MUSIC LIBRARY, LLC By: Six-Fifteen Music Productions, Inc., its Sole Member By:
  /s/ Paul M. Robinson Name:   Paul M. Robinson Title:   Vice President &
Secretary ARTIST ARENA INTERNATIONAL, LLC By: Artist Arena LLC, its Member By:
Warner Music Inc., its Sole Member By:   /s/ Paul M. Robinson Name:   Paul M.
Robinson Title:   Vice President & Secretary ALTERNATIVE DISTRIBUTION ALLIANCE
By: Warner Music Distribution LLC, its Managing Partner By:   /s/ Paul M.
Robinson Name:   Paul M. Robinson Title:   Vice President & Secretary MAVERICK
RECORDING COMPANY By: SR/MDM Venture Inc., its Managing Partner By:   /s/ Paul
M. Robinson Name:   Paul M. Robinson Title:   Vice President & Secretary

 

[SIGNATURE PAGE TO REVOLVING GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

Guarantors (cont-d): NON-STOP CATACLYSMIC MUSIC, LLC
NON-STOP INTERNATIONAL PUBLISHING, LLC NON-STOP OUTRAGEOUS PUBLISHING, LLC
By: Non-Stop Music Publishing, LLC, their Sole Member By: Non-Stop Music
Holdings, Inc., its Manager By:   /s/ Paul M. Robinson Name:   Paul M. Robinson
Title:   Vice President & Secretary NON-STOP MUSIC LIBRARY, L.C. NON-STOP MUSIC
PUBLISHING, LLC NON-STOP PRODUCTIONS, LLC
By: Non-Stop Music Holdings, Inc., their Sole Member By:   /s/ Paul M. Robinson
Name:   Paul M. Robinson Title:   Vice President & Secretary WMG ARTIST BRAND
LLC By: Warner Music Inc., its Managing Member By:   /s/ Paul M. Robinson Name:
  Paul M. Robinson Title: Executive Vice President, General Counsel & Secretary

 

[SIGNATURE PAGE TO REVOLVING GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

RE: Credit Agreement dated as of November 1, 2012 among WMG Acquisition Corp.
(the “Company”), each Lender from time to time party thereto and Credit Suisse
AG as administrative agent (the “Administrative Agent”).

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented, waived or otherwise
modified from time to time, together with this Subsidiary Guaranty Supplement
(the “Guaranty Supplement”), being the “Subsidiary Guaranty”). The capitalized
terms defined in the Subsidiary Guaranty or in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Guarantors, absolutely, unconditionally and
irrevocably guarantees to the Administrative Agent, for the benefit of the
applicable Secured Parties, the punctual payment, when due and payable, whether
at scheduled maturity or by acceleration, demand or otherwise, of all
Obligations of each other Obligor now or hereafter existing (such Obligations
being the “Guaranteed Obligations”). Without limiting the generality of the
foregoing and subject to the following sentence, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Obligor to any Secured Party under or in respect
of the Finance Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Obligor. Notwithstanding anything to the
contrary contained in this Guarantee Supplement or any provision of any other
Loan Document, the Guaranteed Obligations shall not extend to or include any
Excluded Swap Obligation (as defined below).

In this Guarantee Supplement, “Excluded Swap Obligation” means, with respect to
any Guarantor, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Guaranteed Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of,
and not otherwise be in violation of, Debtor Relief Laws, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Subsidiary Guaranty and the Guaranteed Obligations of the undersigned hereunder
and thereunder. To effectuate the foregoing intention, the Administrative Agent,
the other Secured Parties and the undersigned hereby irrevocably agree that the
Guaranteed Obligations of the undersigned under this Guaranty Supplement and the
Subsidiary Guaranty at any time shall be limited to the maximum amount that can
be guaranteed by such Guarantor under the applicable law and that will otherwise
result in the Guaranteed Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty not constituting a fraudulent transfer or
conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement and the Guaranty, the undersigned will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Finance Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor”, a “Loan Party” or an “Obligor” shall also mean and be a reference to
the undersigned.

Section 3. Electronic Delivery. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or electronically via
pdf shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

Section 4. GOVERNING LAW. THIS GUARANTY SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS GUARANTY SUPPLEMENT AND THE SUBSIDIARY
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF

 

2



--------------------------------------------------------------------------------

LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

Section 5. WAIVER OF JURY TRIAL. THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY SUPPLEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

Section 6. Jurisdiction; Consent to Service of Process. The undersigned hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guaranty Supplement and the other Loan Documents to which it is
a party to the exclusive general jurisdiction of the Supreme Court of the State
of New York for the County of New York (the “New York Supreme Court”), and the
United States District Court for the Southern District of New York (the “Federal
District Court”, and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Guaranty Supplement shall be deemed or operate to preclude (i) any party from
bringing any legal action or proceeding in any jurisdiction for the recognition
and enforcement of any judgment, (ii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction and (iii) in the event a legal action or proceeding is
brought against any party hereto or involving any of its assets or property in
another court (without any collusive assistance by such party or any of its
Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this sub-clause (a) (after giving effect to
the applicability of clauses (i) through (ii) of this proviso) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;

 

3



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts,
agrees, subject to clauses (i) through (ii) of the proviso to sub-clause
(a) above, to bring any such action or proceeding in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected in the manner provided for notices in Section 10 of the Subsidiary
Guaranty. Nothing in this Guaranty Supplement will affect the right of the party
to this Guaranty Supplement to serve process in any other manner permitted by
law or (subject to sub-clause (a) above) shall limit the right to sue in any
other jurisdiction; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 6 any consequential or punitive damages.

 

Very truly yours,

[NAME OF ADDITIONAL

GUARANTOR]

By:       Title:

 

4